A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
Claims 6, 7, 9-14, 16, 19-23, 29, 31, 32, and 36-38 have been canceled.  Claims 1-5, 8, 15, 17, 18, 24-28, 30, and 33-35, 39 and 40 are still at issue and are present for examination.
Applicants' arguments filed on 3/30/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claims 28, 30, and 33-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/19.

The specification as filed does not provide support for “the tether is not coupled to a solid support”.  While the specification describes complexes in which the cofactor tether is not linked to a solid support, nothing in the specification clearly suggests that the cofactor tether cannot be coupled to a solid support.  Description of species within a genus is not description of the genus itself.
Applicants argue that the claims have been amended.  However, the instant phrase was not substantially amended and applicants did not point out how the specification provides support therefore.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 15, 18, 24-27, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Lu et al., and Eguchi et al. 
Zheng et al. teach the coimmobilization of glutamate dehydrogenase, glucose dehydrogenase and NAD(H) on a silica coated nanoparticale (see Scheme 1c) which is shaped as a bead (see Figure 1) wherein each of the enzymes and cofactor are covalently linked through a polyethylene glycol (PEG) tether or a PEG-BSA-PEG tether to the nanoparticle (page 275) wherein the linkage of the cofactor to the PEG is a C-N bond between the PEG and the nitrogen residue of an amine of the adenosine base of the cofactor (page 277).  Zheng et al. does not teach a complex lacking a bead as a part of the covalent linkages of the enzymes and cofactors.
	Lu et al. teach the fusion of an NAD(P)H requiring azoreductase and the NAD(P)H regenerating enzyme as a means of maximizing the regeneration of the costly NAD(P)H cofactor 
	Eguichi et al. teach the covalent tethering of an NAD(H) cofactor to a malate dehydrogenase for use in improving NAD(H) recycling within a malate dehydrogenase/alcohol dehydrogenase linked enzyme system.  The cofactor was linked via a PEG tether to a free amino group of MDH
	Each of the three references teach a coupled enzyme system comprising a first enzyme which uses a cofactor, the cofactor, and a second enzyme which regenerates the cofactor, Zheng et al. clearly teach the immobilization of all three components onto a solid support to provide for colocalization of all components of the system while still allowing interaction of the cofactor with each of the enzymes, Eguchi et al. teach the tethering of the cofactor to one of the enzymes and Lu et al. teach the tethering of the two enzymes.  As such a skilled artisan would have found it obvious to tether all of the components together by fusing the two enzyme components as taught by Lu et al. and tethering the cofactor to one of the enzymes or the linker as the art teaches colocaliztion while still allowing interaction of the cofactor with each of the enzymes and the art clearly taught that the enzyme can be tethered to each of the cofactor and the regenerating enzyme individually.  A skilled artisan would have found the tethering of the cofactor to the linker to be 
	Applicants argue that the cited references fail to disclose or suggest an enzyme complex that is formed by covalent attachment of component parts to each other, not to a solid support.  Applicants argue that Zheng et al. does not teach a single embodiment that does not require the use of a solid support and Eguchi et al. and Lu et al. fail to cure the deficiencies of Zheng et al.  However, this is not persuasive as none of applicants claims exclude the presence of a solid support linked to the complex and in fact claims 24-27 explicitly require the presence of a solid support.  The claims merely recite that the tether that attaches the cofactor to another component of the complex is not attached to a solid support and this limitation is addressed by the instant rejection which suggests linking the two enzymes as a fusion protein separated by a peptide linker as taught by Lu et al. and tethering the cofactor to the linker of the fusion protein as suggested by the teaching of Eguchi et al.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Lu et al., and Eguchi et al. as applied to claims 1-5, 8, 15, 18, 24-27, 39, and 40 above, and further in view of Edgar et al. and Kawasaki et al.
Zheng et al. ,Lu et al., and Eguchi et al. are discussed above but do not specifically teach a coupled enzyme system comprising E. coli glyceol-3-phosphate dehydrogenase, Clostridium aminoverlaricum NADH oxidase and NAD/NADH.  However, the disclosure of Zheng et al. makes clear that the specific enzymes used therein is only one example of a couple system in which a cofactor is to be regenerated.
Edgar et al. teach E. coli glycerol-3-phosphate dehydrogenase and teach that this enzyme utilizes NADH as a cofactor for the reduction of dihydroxyacetone phosphate and is important for phospholipid biosynthesis.
Kawasaki et al. teach Clostridium aminoverlaricum NADH oxidase.  Therefore it would have been obvious to one of ordinary skill in the art to replace the enzymes of Zheng et al. with the E. coli glycerol-3-phosphate dehydrogenase of Edgar et al. and the NADH oxidase of Kawasaki et al. in order to provide a coupled enzyme system for production of phospholipid precursors.	
Applicant has not presented any arguments specifically traversing this rejection but instead merely repeats the traversal discussed above.  Therefore, this rejection is maintained for the reasons presented above.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652